UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2279


EVELYN DOVE COLEMAN,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
District Judge. (4:09-cv-00032-FL)


Submitted:   February 16, 2012            Decided:   February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Evelyn Dove Coleman, Appellant Pro Se.  Elisa Frances Donohoe,
Special Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Evelyn     Dove       Coleman         seeks    to     appeal     the    district

court’s    order     adopting         the   recommendation               of   the    magistrate

judge    and    denying        her    motions        to     remand    and     to    compel    and

granting the defendant’s motions to set aside the judgment and

to dismiss.         Coleman also seeks to appeal the district court’s

denial of her motions to reconsider.                         We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                                   “[T]he

timely    filing     of    a    notice      of       appeal    in    a    civil     case     is    a

jurisdictional requirement.”                   Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The district court’s judgment was entered on September

13, 2010.       The district court’s order denying Coleman’s motions

to reconsider was entered on November 11, 2010.                                 The notice of

appeal was filed on August 5, 2011. Because Coleman failed to

file a timely notice of appeal or to obtain an extension or

reopening      of   the    appeal      period,         we    dismiss      the      appeal.        We

                                                 2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                             DISMISSED




                                    3